Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu (10215096) in view of Smith (US-Pub 2020/0165982) and Ekanayake (US-Pub 20160290235).
Regarding claims 1 and 2, Suciu discloses a turbofan gas turbine engine (10, fig 1) comprising, in axial flow sequence, a heat exchanger module (82, fig 2), a fan assembly (12 after the vanes, fig 1), a compressor module (14, fig 1), a turbine module (18, fig 1), and an exhaust module (22, fig 1), the fan assembly comprising a plurality of fan blades defining a fan diameter (fig 1, the fan has many blades which can be used to define the diameter), the heat exchanger module being in fluid communication with the fan assembly by an inlet duct (the inlet duct is being defined as the space of the duct between the vanes and the start of the fan blades, fig 1), the heat exchanger module comprising a plurality of heat transfer elements (88, fig 2) for transfer of heat from a first fluid (the conduits 88 have oil flowing through them) contained within the heat transfer elements to an airflow (104, fig 4) passing over a surface (it passes through both the tube 104 surface and the outer wall surface, fig 4) of the heat transfer elements prior to entry of the airflow into an inlet (the inlet being defined as the front end of the first fan blade, fig 1) to the fan assembly.
Suciu does not disclose wherein each heat transfer element may be individually and independently fluidly isolated from the remaining heat transfer elements by a respective inlet valve located at each respective element inlet of each respective heat transfer element, wherein each heat transfer element comprises an inlet and an outlet that are both selectable closable to fluidly isolate the heat transfer element.
Smith teaches a gas turbine cooling system wherein each heat transfer element (110 and 116, fig 2) may be individually and independently fluidly isolated (via valves 128, 130, fig 2) from the remaining heat transfer elements, wherein each heat transfer element comprises an inlet (114 and 120, fig 2) and an outlet (112 and 118, fig 2), and both the inlet and the outlet are selectably closable to fluidly isolate the heat transfer element (valves 128 and 126 can both be used to vary the flow rate all the way to zero between each of the flow paths, fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange system disclosed by Suciu by having each heat transfer element selectively closeable at both the inlet and outlet based on the teachings of Smith. Doing so would allow the thermal management system to more effectively utilize its assets throughout an entire flight envelope (par. 0085), as suggested by Smith.
Ekanayake teaches a heat exchanger system with a plurality of heat transfer elements (240-244, fig 3), wherein each heat exchanger has its own respective (par. 0044 says that only one is shown but each heat exchanger can have one) valve (261, fig 3) at a respective inlet to fluidly isolate the heat transfer element.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange control system disclosed by Suciu by having each heat transfer element have its own valve based on the teachings of Ekanayake. One of ordinary skill in the art would recognize that each heat transfer element having its own valve would allow for more redundancy so if one valve failed it wouldn’t jeopardize the entire system.


Regarding claim 3, Suciu does not disclose wherein the heat exchanger module further comprises a flow sensor configured to detect a flow rate of the first fluid through the heat transfer elements, and the heat exchanger module is configured to isolate a heat transfer element in the event that the detected flow rate is outside of a predetermined acceptable flow rate range.
Smith teaches wherein the heat exchanger module further comprises a flow sensor (136, fig 2) configured to detect a flow rate of the first fluid through the heat transfer elements (par. 0071), and the heat exchanger module is configured to isolate a heat transfer element in the event that the detected flow rate is outside of a predetermined acceptable flow rate range (par. 0076, due to the language configured to be, the prior art does not need to perform the specific function, but must merely be capable of doing it, the prior art actuates the valves and isolates a heat transfer element based on flow rate, thus is capable of doing it outside an acceptable flow range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange system disclosed by Suciu by having a flow rate sensor configured to detect a flow rate of the first fluid through the heat transfer elements and isolate a heat transfer element in the event that the detected flow rate is outside of a predetermined acceptable flow rate based on the teachings of Smith. Doing so would allow the thermal management system to more effectively utilize its assets throughout an entire flight envelope (par. 0085), as suggested by Smith.

Regarding claim 4, Suciu does not disclose wherein the heat exchanger module further comprises a pressure sensor configured to detect a pressure of the first fluid contained within the heat transfer elements, and the heat exchanger module is -3-New U.S. Patent Application configured to isolate a heat transfer element in the event that the detected pressure is outside of a predetermined acceptable pressure range.
Smith teaches wherein the heat exchanger module further comprises a pressure sensor (138, fig 2) configured to detect a pressure of the first fluid contained within the heat transfer elements (par. 0071), and the heat exchanger module is-3-New U.S. Patent Application configured to isolate a heat transfer element in the event that the detected pressure is outside of a predetermined acceptable pressure range (par. 0076, due to the language configured to be, the prior art does not need to perform the specific function, but must merely be capable of doing it, the prior art actuates the valves and isolates a heat transfer element based on flow rate, thus is capable of doing it outside an acceptable flow range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange system disclosed by Suciu by having a pressure sensor configured to detect a pressure of the first fluid through the heat transfer elements and isolate a heat transfer element in the event that the detected pressure is outside of a predetermined acceptable pressure range based on the teachings of Smith. Doing so would allow the thermal management system to more effectively utilize its assets throughout an entire flight envelope (par. 0085), as suggested by Smith.

Regarding claim 5, Suciu discloses wherein the heat exchanger module comprises a plurality of radially-extending hollow vanes (vanes 82, fig 2) arranged in a circumferential array (fig 1, the vanes can be seen to extend all the way around the circumference of the engine) with a channel (gaps between vanes the air 106 flows through, fig 4) extending axially through the heat exchanger module between each two circumferentially adjacent vanes, each of the hollow vanes accommodating at least one heat transfer element (fig 4, it can be seen that each of the vanes contains a heat transfer element).

Regarding claim 8, Suciu discloses wherein the heat exchanger module has a fluid path diameter, wherein the fluid path diameter is greater than the fan diameter (fig 1, the diameter of the fluid path is widest at the front, and then gradually reduces in size when passing through the vanes and into the fan, meaning that the fluid path diameter for the vanes is larger than the fan diameter).

Regarding claim 10, Suciu discloses wherein the fan assembly comprises two or more fan stages (12, fig 1, there are multiple stages in the fan), at least one of the fan stages comprising a plurality of fan blades (see fan blades, fig 1) defining a fan diameter (fan diameter can be defined using any set of fan blades chosen).

Regarding claim 11, Suciu discloses wherein the gas turbine engine when under the correct flight regime would enter the heat exchange module with a mean velocity of 0.4M (the turbine has a direct entry with no major changes in size, at the entry of the heat exchange module, therefore the air velocity would be equivalent to the speed of the gas turbine engine which is capable of going Mach 0.4).
Suciu does not disclose the claimed invention except wherein, the airflow is divided between a first airflow through the hollow vanes having a mean velocity of 0.2M, and a second airflow through the channels between adjoining pairs of hollow vanes having a mean velocity of 0.6M. Air flow velocity is determined primarily via flow area when travelling through a pipe, with an increase in velocity being associated with a reduction in area for subsonic flow and a decrease in velocity being associated with an increase in flow area. In fig 2 it can be clearly seen that the flow area for air flowing through the hollow vanes would slow down when entering the vanes as vane flow area increases after tube 98, meanwhile the flow flowing through the main duct would accelerate while passing by the vanes due to the decrease in flow area from the space taken up by the vanes themselves.  It would have been an obvious matter of design choice to size the vanes so that the air flowing through the vanes have a mean velocity of 0.2M, and the airflow through the channels between adjoining pairs of hollow vanes have a mean velocity of 0.6M, since applicant has not disclosed that choosing this ratio of speeds to size the vanes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with air in the channel vs air in the hollow vanes moving at different Mach numbers from the ones stated.

Regarding claims 13 and 14, Suciu discloses a method of operating a turbofan gas turbine engine (10, fig 1), the gas turbine engine comprising, in axial flow sequence, a heat exchanger module (vanes 82, fig 2), an inlet duct (the inlet duct is being defined as the inlet to the fan assembly places just after the cooling vanes and just before the fan blades, fig 1), a fan assembly (second half of fig 12, 1), a compressor module (14, fig 1), a turbine module (18, fig 1), and an exhaust module (22, fig 1), and wherein the method comprises the steps of: 
(i) providing the fan assembly, the compressor module, the turbine module, and the exhaust module; 
(ii) positioning the heat exchanger module in fluid communication with the fan assembly by the inlet duct (the heat exchange module is directly in front of the fan assembly, and thus would be in fluid communication with it); 
(iii) providing the heat exchanger module with a plurality of heat transfer elements (88, fig 2) for the transfer of heat from a first fluid (conduits 88 are full of oil, fig 2) contained within the heat transfer elements to an airflow passing (104, fig 4) over a surface (air flow passes over the surface of the conduits 104 which is part of the heat transfer element, fig 4) of each heat transfer element prior to entry of the airflow into an inlet to the fan assembly (the fan inlet is after the vanes thus it would meet this limitation); -5-New U.S. Patent Application 
(iv) operating the gas turbine engine such that an airflow passing over a surface of the heat transfer element transfers heat energy from the first fluid contained within the heat transfer elements to the airflow (this is the same function performed in step iii with the air flowing in and around the heat transfer elements); 
Suciu does not disclose (v) during operation of the gas turbine engine, monitoring an operational parameter of the first fluid passing through the heat transfer elements and, if the operational parameter is outside of a user-defined acceptable parameter range, isolating the respective heat transfer element from the remaining heat transfer elements by a respective inlet valve located at each respective element inlet of each respective heat transfer element, wherein in step (v) the operational parameter of the first fluid is selected from the group comprising first fluid temperature, first fluid pressure, first fluid flow rate, first fluid viscosity, and first fluid dielectric.
Smith teaches a method of controlling gas turbine heat exchangers comprising (v) during operation of the gas turbine engine, monitoring an operational parameter (par. 0071) of the first fluid passing through the heat transfer elements and, if the operational parameter is outside of a user-defined acceptable parameter range, isolating the respective heat transfer element from the remaining heat transfer elements (par. 0062, the flow is can be varied all the way to zero, which if the acceptable parameter range is set at the value where the controller sets the flow to 0%, it would isolate the heat transfer element from the rest of the heat transfer elements by having the flow changed to 0%), wherein in step (v) the operational parameter of the first fluid is first fluid pressure (par. 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange system disclosed by Suciu by detecting a pressure of the first fluid through the heat transfer elements and isolating a heat transfer element in the event that the detected pressure is outside of a predetermined acceptable pressure range based on the teachings of Smith. Doing so would allow the thermal management system to more effectively utilize its assets throughout an entire flight envelope (par. 0085), as suggested by Smith.
Ekanayake teaches a heat exchanger system with a plurality of heat transfer elements (240-244, fig 3), wherein each heat exchanger has its own respective (par. 0044 says that only one is shown but each heat exchanger can have one) valve (261, fig 3) at a respective inlet to fluidly isolate the heat transfer element.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange control system disclosed by Suciu by having each heat transfer element have its own valve based on the teachings of Ekanayake. One of ordinary skill in the art would recognize that each heat transfer element having its own valve would allow for more redundancy so if one valve failed it wouldn’t jeopardize the entire system.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu as modified by Smith and Ekanayake as applied to claim 1 above, and further in view of Waitz (6004095).
Regarding claim 6, Suciu further discloses wherein the fan assembly comprises a plurality of fan blades (12, fig 1, there’s many rows of blades in the fan) defining a fan diameter.
Suciu as modified by Smith does not disclose a fan diameter within the range of .3 to 2 meters.
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Here Waitz teaches a fan having a diameter of “about 22 inches” (0.5588 meters, col 18, lines 25-60). Furthermore, fan diameter has a direct effect on various engine factors including weight, fan shroud size, noise, bypass ratio, and fuel requirements (col 36, lines 18-28). Therefore, an ordinary skill worker would recognize that the fan diameter is a result-effective variable that controls engine performance. Thus, the claimed fan diameter being between 0.3 and 2 meters is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation. 
Therefore, since the general conditions of the claim, i.e. the fan diameter, was disclosed in the prior art by Waitz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Suciu as modified by Smith by having the fan have a diameter between 0.3 and 2 meters, in order to achieve balance between a multitude of engine parameters (col 36, lines 18-28). It has been held “where the general conditions of a claim are discloses in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu as modified by Smith and Ekanayake as applied to claim 1 above, and further in view of Brown (US-Pub 2012/0087787)
Regarding claim 7, Suciu discloses wherein the heat exchanger module has a flow area AHEx and the fan module has a flow area AFAN, the flow area of the fan being smaller than the flow area of the heat exchanger module (fig 1, it can be seen that after the inlet to the vanes the diameter of the turbine becomes smaller, since the flow area is the area of the circle of the cross section, the flow area of the fan will be smaller than the flow area of the heat exchanger.
Suciu does not disclose a ratio of AFAN to AHEx being in the range of 0.3 to 0.8.
Brown teaches that the change in cross-sectional area between the front and rear of the intake duct/nacelle affects the imparting of radial momentum and subsequent compression of the intake air therethrough (par. 0041-0043), and that the frustoconical shape of the inlet duct can be adapted based on the suitability, size, and desired advantages intended for the engine (Brown Para. 0039). Consequently, the ratio between the flow area of the fan and the flow area of the inlet of the duct (e.g. where the vanes are located) would be recognized by one of ordinary skill in the art as a result-effective variable, since the duct shape affects the compression of the intake air upstream of the fan. It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, I, A. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal ratio between the flow area of the fan and the flow area of the heat exchanger module at the front of the inlet duct in the engine of Suciu as modified by Smith in view of Brown, such as a ratio in a range or 0.3 to 0.8, in order to optimize the intake air compression upstream of the fan, enhancing the air compression to improve the efficiency of the turbofan engine (Brown Para. 0038-39). The flow areas of the respective areas have a direct effect on the amount of radial momentum imparted onto the intake air flow, and discovering how much of a change in the flow experiences as it flows through the inlet duct to the fan would have been obvious to one of ordinary skill to achieve a desired level of compression upstream of the fan.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu as modified by Smith and Ekanayake as applied to claim 1 above, and further in view of Baughman (9016041).
Regarding claim 9, Suciu further discloses wherein the turbofan gas turbine engine further comprises an outer housing (the liner surrounding the engine 10, fig 1), the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module, an annular bypass duct (B, fig 1) being defined between the outer housing and the sequential arrangement of modules, a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct to a mass air flow rate through the sequential arrangement of modules (flow through bypass B vs core flow C, fig 1).
Suciu as modified by Smith does not disclose wherein the bypass ratio is less than 2.
Baughman teaches a turbine engine with a bypass ratio of less than 1 (col 2, lines 42-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass duct disclosed by Suciu as modified by Smith by having a bypass ratio of one based on the teachings of Baughman. One of ordinary skill in the art would recognize that low bypass ratio engines are more responsive than high bypass, and thus would be preferred in tasks such as military aircraft that require quick changes in speed and direction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu as modified by Smith and Ekanayake as applied to claim 1 above, and further in view of Sabnis (US-Pub 2016/0208741)
Regarding claim 12, Suciu as modified by Smith does not disclose the method comprising taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 8500 rpm to 12500 rpm.
Sabnis teaches a method of controlling a gas turbine engine comprising taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 8500 rpm to 12500 rpm (table 1, engine 1, first speed (power turbine) has an max takeoff speed of 10774 RPM which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of flying the turbine of claim 1 disclosed by Suciu as modified by Smith by having the max rotational speed of the turbine during take-off be between 8500-12500RPM based on the teachings of Sabnis. One of ordinary skill in the art would be motivated to have the maximum rotational speed at takeoff be between 8500-12500RPM in order to create enough thrust during the takeoff portion where thrust requirements are highest.

Response to Arguments
Applicant’s arguments, see remarks, filed 9/20/2022, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 103 have been fully considered and are persuasive. Suciu as modified by Smith does not does not disclose the newly added limitations of each respective heat transfer element having a respective inlet valve Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ekanayake.
Applicant’s arguments, see remarks, filed 9/20/2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
/ALAIN CHAU/Primary Examiner, Art Unit 3741